Appeal unanimously dismissed without costs. Memorandum: Petitioner appeals from a judgment denying his petition for a writ of habeas corpus. Petitioner sought to prevent his transfer to Pennsylvania pursuant to that State’s request for temporary custody made under the Interstate Agreement on Detainers (see, CPL 580.20). This appeal has been rendered moot by the transfer of petitioner to Pennsylvania (see, People ex rel. Matthews v Sullivan, 165 AD2d 889, 890, lv denied 76 NY2d 715), and petitioner’s contentions do not fall within the exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). (Appeal from Judgment of Supreme Court, Erie County, Sedita, Jr., J. — Habeas Corpus.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.